DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 01/24/2022, to the Non-Final Office Action mailed on 10/26/2021. 
Claims 8 and 11-16 are amended. Claims 8-16 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection to the tile and claim 8 interpretation under 112(f), previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 103
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN; Zhe et al (US 20200305007), hereinafter CHEN, in view of NPL (Huawei, HiSilicon, R2-1801949 Text proposal on MAC CEs for NR MIMO, 3GPP TSG-RAN WG2 Meeting #101, 26th February - 2nd March 2018),  hereinafter NPL-2.
Regarding claims 8 and 12, Chen teaches, a terminal / a radio communication method for a terminal, comprising: 
a receiver (CHEN: Fig. 15, 1503 transmitter/receiver) that receives a first higher layer parameter including a plurality of pieces of spatial relation information for a physical uplink control channel (PUCCH), and receives a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling), and determine one of the spatial relation information based on MAC-CE indication).
 Chen does not expressly teach, a processor that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource, wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH.
 a processor (NPL-2: teaches a method by 5G RAN system, which comprises base station and terminal. Terminal is known to have processor and controller) that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and implies that BWP is used for transmission of PUCCH),
wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, page 8 Table 6.2.2-1, teaches MAC CE is identified by MAC PDU subheader with LCID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method/terminal to include BWP information of PUCCH in the MAC-CE and MAC CE is identified by MAC PDU subheader with LCID.
 (NPL-2: ch. 1, “Introduction”).
Regarding claim 13, Chen teaches, a base station comprising: 
a transmitter (CHEN: Fig. 16, 1603 transceiver) that transmits a first higher layer parameter including a plurality of pieces of spatial relation information for a physical uplink control channel (PUCCH), and transmits a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling) from the base station, and determine one of the spatial relation information based on MAC-CE indication transmitted from the base station).
Chen does not expressly teach, a processor that controls reception of a PUCCH, wherein the PUCCH is transmitted in a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, based on the one PUCCH resource and the one piece of spatial relation information, wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH.
However, in the same field of endeavor, NPL-2 teaches, a processor (NPL-2: teaches a method by 5G RAN system, which comprises base station and terminal. Base station is known to have processor and controller) that controls reception of a PUCCH, wherein the PUCCH is transmitted in a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, based on the one PUCCH resource and the one piece of spatial relation information (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and implies that BWP is used for transmission of PUCCH, to the base station, therefore, the base station is receiving the PUCCH in the BWP),
wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, page 8 Table 6.2.2-1, teaches MAC CE is identified by MAC PDU subheader with LCID). 

This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing MAC CE for 5G NR MIMO (NPL-2: ch. 1, “Introduction”).
Regarding claim 14, Chen teaches, a system comprising a terminal and a base station, wherein 
the terminal comprises: 
a receiver (CHEN: Fig. 15, 1503 transmitter/receiver) that receives a first higher layer parameter including a plurality of pieces of spatial relation information for a physical uplink control channel (PUCCH), and receives a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling), and determine one of the spatial relation information based on MAC-CE indication), and 
the base station comprises: 
a transmitter (CHEN: Fig. 16, 1603 transceiver) that transmits the first higher layer parameter and the MAC CE (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling) from the base station, and determine one of the spatial relation information based on MAC-CE indication transmitted from the base station).
Chen does not expressly teach, the terminal comprises: a first processor that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource, wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH, and the base station comprises: a second processor that controls reception of the PUCCH in the BWP.
However, in the same field of endeavor, NPL-2 teaches, the terminal comprises: a first processor (NPL-2: teaches a method by 5G RAN system, which comprises base station and terminal. Terminal is known to have processor and ) that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and implies that BWP is used for transmission of PUCCH, to the base station), 
wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, page 8 Table 6.2.2-1, teaches MAC CE is identified by MAC PDU subheader with LCID), and 
the base station comprises: a second control section (NPL-2: teaches a method by 5G RAN system, which comprises base station and terminal. Base station is known to have processor and controller) that controls reception of the PUCCH in the BWP (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and implies that BWP is used for transmission of ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s system to include transmission and reception of PUCCH over a BWP indicated in the MAC-CE and MAC CE is identified by MAC PDU subheader with LCID.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing MAC CE for 5G NR MIMO (NPL-2: ch. 1, “Introduction”).
Regarding claim 9, Chen, in view of NPL-2, teaches the terminal, as outlined in the rejection of claim 8.
Chen does not expressly teach, wherein the MAC CE includes a first field indicating a serving cell to which the one piece of spatial relation information indicated by the MAC CE is applied and a second field indicating the BWP to which the one piece of spatial relation information indicated by the MAC CE is applied.
However, in the same field of endeavor, NPL-2 teaches, wherein the MAC CE includes a first field indicating a serving cell to which the one piece of spatial relation information indicated by the MAC CE is applied and a second field indicating the BWP to which the one piece of spatial relation information indicated by the MAC CE is applied (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches Cell ID and BWP ID in MAC-CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s terminal to include serving cell and BWP indication in the MAC-CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing MAC CE for 5G NR MIMO (NPL-2: ch. 1, “Introduction”).
Regarding claim 10, Chen, in view of NPL-2, teaches the terminal, as outlined in the rejection of claim 9.
Chen does not expressly teach, wherein a length of the first field is 5 bits and a length of the second field is 2 bits.
However, in the same field of endeavor, NPL-2 teaches, wherein a length of the first field is 5 bits and a length of the second field is 2 bits (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches Cell ID field is 5 bits and BWP ID field is 2 bits).

This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing MAC CE for 5G NR MIMO (NPL-2: ch. 1, “Introduction”).

Claims 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of NPL-2, as applied to the rejection of claim 8 above, and further in view of Kang Jiwon et al (US 20210136768), hereinafter Kang.
Regarding claims 11, 15 and 16, Chen, in view of NPL-2, teaches the terminal, as outlined in the rejection of claims 8, 9 and 10.
Chen and NPL-2 do not expressly teach, wherein the receiver receives a second higher layer parameter including information indicating one or more PUCCH resources, and the processor determines, based on downlink control information (DCI), the one PUCCH resource among the one or more PUCCH resources.
However, in the same field of endeavor, Kang teaches, wherein the receiver receives a second higher layer parameter including information indicating one or more PUCCH resources, and the processor determines, based on downlink control information (DCI), the one PUCCH resource among the one or more PUCCH resources (Kang: [114] “A set of PUCCH resources is configured by higher layer signaling, and a PUCCH resource within the configured set is indicated by downlink control information (DCI)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and NPL-2’s terminal to include receiving a higher layer signaling with one or more PUCCH resource, and receiving a DCI with indication of one PUCCH resource.
This would have been obvious because it would motivate one of ordinary skill in the art to reduce signaling overhead in a system and thus reduce communication latency by newly defining a PUCCH and PUCCH DMRS design or configuration for transmitting a PUCCH using a plurality of uplink beams (Kang: [23]).

Response to Arguments
Applicant’s arguments filed on 01/24/2022 with respect to claims independent claims 8 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai, U.S. Publication No. 20190268961 - Default Beam for Uplink Transmission after Connection Reestablishment.
NPL, MediaTek, R2-1802405 MAC CEs for Beam Management and CSI Acquisition, Feb. 26 – March 2, 2018.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472